DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 20, in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature common to both invention groups is a special technical feature that makes a contribution over the prior art.  Specifically, Applicant has argued that the Tarassov reference does not disclose a separate growth chamber and regeneration chamber wherein the flow of fluid between the chambers is in a controlled manner which allows control over the time duration that the fluid resides in the growth chamber and in the regeneration chamber. Firstly, it is noted that claim 1 specifically recites “wherein said regeneration chamber is configured to provide a controlled residence time” and “wherein said growth chamber and said regeneration chamber are in controlled fluid communication with each other”. Therefore, the technical feature common to both invention groups includes the features of a controlled residence time in the regeneration chamber and controlled fluid communication between the growth chamber and the regeneration chamber, rather than wherein the flow of fluid between the chambers is in a controlled manner which allows control over the time duration that the fluid resides in the growth chamber and in the regeneration chamber as Applicant argues. In any case, Tarassov clearly discloses controlled fluid communication between the growth chamber (photo-bioreactor) and regeneration chamber (dark tank) to provide “a desired day/night rhythm” (e.g., by means of a pump controlled by a control system, see para. 43, 47, and Fig. 2) and therefore both controlled fluid flow between the chambers and control over a time duration that the fluid resides in the regeneration chamber (“night rhythm”) is disclosed. Additionally, the common technical feature is the system according to claim 1, and Blanc et al. discloses every feature of the system, as set forth in the prior art rejection presented below.
Other features of the invention mentioned in the arguments, such as microorganism concentration, shallow depths, footprint area, numerical biomass productivity levels, additional pumping systems, and behavior with respect to weather are not germane to the restriction at hand because these features are not claimed in either independent claim. Unity of invention analysis involves only that subject matter that is common to the independent claims. 
This application is a 371 of PCT/IB2018/052980. Therefore, only unity of invention analysis is relevant to the restriction at hand and arguments directed to U.S. restriction practice are not relevant.  
The Examiner maintains that the technical feature common to both inventive groups is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The International Bureau acknowledged receipt of a copy of the international application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one pumping device…configured to facilitate the transfer of fluid containing the algal culture between said growth chamber and said regeneration chamber” in claim 2
“a dividing-element… to divide said algal pond into said growth chamber and said regeneration chamber, thereby creating a ballast between said growth chamber and said regeneration chamber to mitigate salinity and/or temperature variations in the algal culture” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid” in claim 1 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification as filed only states that the invention is “to enable rapid growth of algae” (pp. 3, 8) which is merely a restatement of the claimed subject matter and does not provide a definition for what is meant by rapid growth of algae. The skilled artisan is left in doubt as to what growth rates would or would not satisfy the limitation of “rapid growth of algae”. 
Claim 2 recites the limitation "the pumping device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “at least one pumping device” rather than a single pumping device.
Claim 4 recites “The system as claimed in claim 2, further comprising at least two level sensors, wherein each of said sensors is disposed in said growth chamber and said regeneration chamber”. Claim 2 recites wherein the system comprises “at least one sensor selected from the group consisting of level sensor, salinity sensor and temperature sensor”. It is unclear whether the recitation of “each of said sensors” in claim 4 is referring to the “at least two level sensors” only or also to the “at least one sensor” of claim 2, which could include other types of sensors including salinity and temperature sensors. 
Claim 4 recites “wherein each of said sensors is disposed in said growth chamber and said regeneration chamber”. It is unclear how a single sensor (“each”) could be disposed in two different places- both in the growth chamber and the regeneration chamber. 
Claim 5 recites “wherein said salinity sensor and/or said temperature sensor are disposed in said growth chamber”. However, claim 2, from which claim 5 depends, merely requires that the system comprises “at least one sensor selected from the group consisting of level sensor, salinity sensor and temperature sensor”. Therefore, a prior art system could comprise a level sensor alone and satisfy claim 2. It is unclear if such a prior art system would also satisfy claim 5, as it is unclear if claim 5 is positively reciting that the system must comprise a salinity sensor and/or a temperature sensor in the growth chamber. 
Claim 6 recites “a controller co-operating with said pumping device, said level sensors, said salinity sensor and said temperature sensor, wherein said controller is configured to receive level signals from said level sensors, salinity signals from said salinity sensor and temperature signals from said temperature sensor”. However, claim 2, from which claim 5 depends, merely requires that the system comprises “at least one sensor selected from the group consisting of level sensor, salinity sensor and temperature sensor”. Therefore, a prior art system could comprise a level sensor alone or a salinity sensor alone or a temperature sensor alone and satisfy claim 2. It is unclear if such a prior art system would also satisfy claim 6, as it is unclear if claim 6 is positively reciting that the system must comprise level sensors and a salinity sensor and a temperature sensor.
Claim 6 recites the limitation "said level sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, from which claim 6 depends, recites “at least one sensor selected from the group consisting of a level sensor…” rather than a plurality of level sensors.
Claim 16 recites the limitation "the source of the light" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “wherein said algal pond is configured to function as the growth chamber on being exposed to light and configured to function as the regeneration chamber on being substantially devoid of light”. However, claim 1, from which claim 15 depends, already includes the subject matter of the algal pond “comprising” the growth chamber “wherein said growth chamber is exposed to light to enable rapid growth of algae” and also “comprising” the regeneration chamber “substantially devoid of light”. It is unclear what if any structural difference is being introduced in claim 15 that is not already recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanc et al. (US Patent Application Publication 2014/0042085).
Regarding claim 1, Blanc et al. discloses an algal cultivation system (200) (para. 114, 124) comprising an algal (para. 124) pond (the system comprises a “raceway” which is synonymous with a pond, see para. 116; furthermore, the volume defined by walls 264, 262, and 265 includes an open body of water, which meets the limitation of being a pond, see para. 116 and Figs. 2a and 2b, sheet 2 of 4), wherein the algal pond comprises:
a growth chamber containing algal culture (reservoir 252, reads on a growth chamber as it configured to grow algae therein, see para. 115, 124), wherein the growth chamber is exposed to light to enable growth of algae contained therein (para. 23, 116, 124); and
a regeneration chamber (bioreactor 220, reads on a regeneration chamber as it is a dark chamber wherein algal culture can reside and is therefore fully capable of allowing “regeneration” of algal cultures, see para. 71, 83, 100-103, 115, 117-118) substantially devoid of light (para. 71, 83, 100-103, 115, 117-118), wherein the regeneration chamber is configured to provide a controlled residence time to algal culture (para. 71, 83, 100-103, 115, 117-118),
wherein the growth chamber (252) and the regeneration chamber (220) are in controlled fluid communication with each other (para. 100-103, 120-126).
As to the limitations of wherein the growth chamber is exposed to light “to enable rapid growth of algae contained therein” and wherein the regeneration chamber is configured “for repair of damaged proteins of algal cells”, these are recitations of intended use of the claimed growth chamber and regeneration chamber and have therefore been given appropriate patentable weight. It has been held that “apparatus claims cover what a device is, not what a device does” (MPEP 2114). 
The growth chamber (252) disclosed by Blanc et al. is structurally the same as that claimed- it comprises a volume wherein an algal culture is exposed to light including “electromagnetic wavelengths that promote growth of algae” (para. 71, 115-116). Therefore, Blanc et al. discloses wherein the growth chamber is exposed to light to enable growth of algae contained therein. Although Blanc et al. does not explicitly teach “rapid” growth, the growth chamber disclosed by Blanc et al. is fully capable of enabling rapid growth- it is structurally the same as the claimed growth chamber and could be operated as the claimed growth chamber is operated. For example, a user could introduce an algal culture therein and provide suitable light and nutrient conditions to enable rapid growth.
The regeneration chamber (220) disclosed by Blanc et al. is structurally the same as that claimed- it is a chamber substantially devoid of light wherein algal culture can reside for a controlled residence time (para. 71, 83, 100-103, 115, 117-118). Although Blanc et al. does not explicitly teach that the regeneration chamber is for repair of damaged proteins of algal cells, the regeneration chamber disclosed by Blanc et al. is fully capable of operating in such a manner- it is structurally the same as the claimed regeneration chamber and could be operated as the claimed regeneration chamber is operated. For example, a user could introduce an algal culture therein and allow the culture to reside under dark conditions to allow for repair of damaged proteins of algal cells.
Regarding claim 10, Blanc et al. discloses a wall disposed in the algal pond to divide the algal pond into the growth chamber and the regeneration chamber (see wall discussed in para. 71 and shown in Fig. 2a so as to divide the regeneration chamber 220 from the growth chamber 252, reads on the claimed dividing-element), thereby creating a ballast between the growth chamber and the regeneration chamber (the wall creates a fluid environment in the regeneration chamber 200 that is different than that of the growth chamber 252, see para. 71, 123 and Fig. 2a). 
Blanc et al. does not expressly teach that the wall is to mitigate salinity and/or temperature variations in the algal culture; nonetheless, this is a recitation of intended use of the structure and has therefore been given appropriate patentable weight. The wall disclosed by Blanc et al. is structurally the same as the claimed dividing-element and is fully capable of being used to mitigate salinity and/or temperature variations in the algal culture during operation. 
Regarding claim 11, Blanc et al. discloses wherein the regeneration chamber (220) is disposed operatively below the growth chamber (252) such that the regeneration chamber is substantially devoid of light (para. 71, 118) (Fig. 2a).
Regarding claim 13, Blanc et al. discloses a top wall of the regeneration chamber (220) (see top wall of chamber 220 dividing it from growth chamber 220 in Fig. 2a, reads on being a cover) such that the regeneration chamber is substantially devoid of light (para. 71, 118). 
Regarding claim 14, Blanc et al. discloses wherein an inlet (228) is configured on the top wall (cover) of the regeneration chamber (220) (para. 121) (Fig. 2a) to facilitate the introduction of fluid containing the algal culture, nutrients, and inoculum into the regeneration chamber (para. 80, 120-121). 
Regarding claim 15, Blanc et al. discloses wherein the algal pond is configured to function as the growth chamber upon being exposed to light and configured to function as the regeneration chamber on being substantially devoid of light, as set forth above. 
Regarding claim 16, Blanc et al. discloses wherein the source of the light is sunlight (para. 75-76).
Regarding claim 20, the ratio of time duration of the algal culture exposed to light in the growth chamber to the controlled residence in the regeneration chamber is a recitation of intended use of the claimed chambers and has therefore been given appropriate patentable weight. Blanc et al. discloses wherein the growth chamber is configured to allow the algal culture to be exposed to light and wherein the regeneration chamber is configured to allow the culture to reside therein for a controlled residence time, as set forth above. Blanc et al. further discloses wherein the algal culture can reside within the growth chamber (252) and be exposed to light therein for a period of 8-72 hours (para. 102, 114-116) and that the controlled residence time within the regeneration chamber (220) can be 1-12 hours (para. 101-103, 114-117). The structure disclosed by Blanc et al. is fully capable of operating in the manner claimed because a user could operate the growth chamber such that the algal culture is exposed to light therein for a period of 8 hours (included within the range disclosed by Blanc et al.) and the regeneration chamber such that the controlled residence time therein is 2 hours (included within the range disclosed by Blanc et al.) in order to arrive at a ratio of 8/2 or 4, falling within the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) in view of Vowles (WO 2010012028 A1).
Regarding claim 2, Blanc et al. discloses a pump (285) (meets the limitation of at least one pumping device) configured to facilitate the transfer of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) (para. 120-124).
Blanc et al. is silent as to at least one sensor selected from the group consisting of level sensor, salinity sensor and temperature sensor.
Vowles discloses an algal cultivation system comprising an algal pond, the system further comprising sensors for monitoring water level, temperature, and salinity within the pond such that these parameters may be maintained within a desired range (p. 5 line 25-p. 7 line 33).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with at least one sensor selected from the group consisting of level sensor, salinity sensor, and temperature sensor, as taught by Vowles, to allow at least one of fluid level, salinity, and temperature to be monitored to ensure that environmental conditions remain suitable for processing algal cultures as desired. 
Regarding claim 3, Blanc et al. discloses a pump, as set forth above. 
Regarding claim 4, Blanc et al. is silent as to at least two level sensors; however, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to equip the system of Blanc et al. with at least one sensor selected from the group consisting of level sensor, salinity sensor, and temperature sensor based on the teachings of Vowles, as set forth above. Vowles further discloses providing a level sensor within the aquatic environment of the pond and that the sensor is configured to generate a level signal corresponding to a level therein (p. 7 lines 25-33).
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Furthermore, that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with at least two level sensors, as such a modification represents mere duplication of the level sensor already taught by Blanc et al. in view of Vowles, and would yield the predictable result of allowing more than one level detection result to be obtained. Given that Blanc et al. discloses that volumes of algal-containing fluids are processed within each of the growth chamber (252) and regeneration chamber (220), respectively, (see para. 71, 83, 100-103, 115-118), it would have been obvious to provide the at least two level sensors such that at least one level sensor is disposed in the growth chamber and at least one level sensor is disposed in the regeneration chamber, wherein the level sensors are configured to generate level signals corresponding to the levels in the respective chambers, in order to allow a user to know how much fluid is being processed in each chamber and/or to ensure that a desired fluid level is maintained in each chamber. 
Regarding claim 5, Blanc et al. in view of Vowles teaches the system comprising at least one sensor selected from the group consisting of level sensor, salinity sensor, and temperature sensor based, as set forth above. Vowles further discloses providing these sensors within the aquatic environment of the pond to monitor parameters of the ongoing algal culture (Abstract, p. 7 lines 25-33).
Given that Blanc et al. discloses that algal culture is conducted within the growth chamber, as set forth above, it would have been obvious to one of ordinary skill in the art to provide the system disclosed by Blanc et al. with at least one salinity sensor and at least one temperature sensory disposed within the growth chamber, based on the teachings of the prior art, in order to ensure that temperature and salinity conditions therein are suitable for continued growth of algae. 
Regarding claim 6, Blanc et al. discloses the pumping device and Blanc et al. in view of Vowles teaches the system comprising at least one sensor selected from the group consisting of level sensor, salinity sensor, and temperature sensor based, as set forth above. 
Furthermore, Blanc et al. discloses wherein the pump is configured to operate in a controlled manner, e.g., by being turned on and off, to regulate the flow of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) for maintaining a desired level of fluid in each of the chambers (para. 78, 99, 113, 124, 126). Flow between the growth chamber and the regeneration chamber is controlled to control specific bioprocessing of the algal culture that occurs in each chamber, respectively (para. 71, 83, 100-103, 115, 117-126). 
Vowles discloses a system, discussed above, comprising a control unit (controller) in communication with a pump and with level, salinity, and temperature sensors wherein the control unit is configured to receive level signals from the level sensors, salinity signals from the salinity sensor, and temperature sensors from the temperature sensor and wherein the control unit is configured to control the pump to maintain fluid conditions within the pump to achieve desired environmental conditions (wherein such control would necessarily comprise generating an output signal to trigger and stop the pump) (p. 7 lines 25-33).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the system of Blanc et al. to comprise a controller cooperating with the pump, level sensors, salinity sensor, and temperature sensor, wherein the controller is configured to receive level signals from said level sensors, salinity signals from said salinity sensor and temperature signals from said temperature sensor and to generate an output signal to trigger and stop the pump, e.g., to regulate flow of fluid containing the algal culture between the growth chamber and the regeneration chamber to apply bioprocessing steps based on detected algal culture characteristics, based on the teachings of Blanc et al. and Vowles, in order to allow a user to obtain information regarding environmental conditions of the algal culture within the system and apply bioprocessing techniques to desired amounts of culture fluid based on this information. 
Regarding claim 7, Blanc et al. in view of Vowles teaches wherein the output signal is fed to the pumping device to regulate flow of fluid containing the algal culture between the growth chamber and the regeneration chamber for maintaining a desired level of fluid in each of the chambers, as set forth above.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085)
Regarding claim 8, Blanc et al. discloses at a valve (281) configured to control the flow of fluid containing the algal culture between the growth chamber (252) and the regeneration chamber (220) (para. 120-121) (Fig. 2a). Specifically, the valve (281) is located at an inlet of the regeneration chamber (220) (para. 120-121) (Fig. 2a). In operation, the fluid flows from the growth chamber (252) into the regeneration chamber (220) via the valve (281) located at the regeneration chamber inlet (para. 120-121) (Fig. 2a), and after residing in the regeneration chamber (220) for a time (para. 101, 114-115), the fluid leaves the regeneration chamber via a regeneration chamber outlet (227) to recirculate back to the growth chamber (para. 120-123) (Fig. 2a). 
Blanc et al. is silent as to at least two valves configured to control the flow of fluid.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the system disclosed by Blanc et al. with a second valve configured to control the flow of fluid, e.g., by placing second valve on the regeneration chamber outlet, as such a modification would require mere duplication of the valve already disclosed by Blanc et al. and would yield the predictable result of controlling fluid outflow in the regeneration chamber in addition to the control of fluid inflow already discussed above. The skilled artisan would have been motivated to provide such a valve in order to achieve greater control over residence times within the regeneration chamber. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) in view of Ganuza et al. (US Patent Application Publication 2015/0344830).
Regarding claim 9, Blanc et al. discloses that the growth chamber is configured to expose the algal culture to light to promote growth, as discussed above, and that the growth chamber (252) has a depth (Fig. 2a).
Blanc et al. is silent as to the growth chamber having a depth of less than 10 cm.
Ganuza et al. discloses that it was well known in the art that in systems for culturing algae comprising a culturing vessel receiving light from a light source, the light may not penetrate to lower depths of the culturing vessel, e.g., light may only be available within less than 10 cm of an air/liquid interface of the culturing vessel (para. 24, 35-37).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the growth chamber disclosed by Blanc et al. to have a depth of less than 10 cm, based on the teachings of Ganuza et al., in order to ensure that light is available to all algae within the growth chamber. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US Patent Application Publication 2014/0042085) in view of Schaefer et al. (US Patent 8,642,326).
Regarding claim 12, Blanc et al. discloses wherein fluid flows into the regeneration chamber (220) and resides therein for a period of time for bioprocessing to occur (para. 101-102, 114-115).
Blanc et al. is silent as to a plurality of baffles vertically disposed in the regeneration chamber.
Schaefer et al. discloses a system for cultivating algae comprising a flow-through vessel wherein it is desirable to have fluid reside for a period of time (Abstract, col. 5 lines 7-48), the vessel comprising a plurality of vertically disposed baffles that serve to increase the residence of time of fluid within the vessel (col. 5 lines 7-48) (Figs. 17-18, sheets 10-11 of 12).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the regeneration chamber disclosed by Blanc et al. to comprise a plurality of baffles vertically disposed therein, based on the teachings of Schaefer et al., in order to increase a residence of time of fluid within the chamber to ensure that the residence time is sufficient for bioprocessing to proceed. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berlowitz et al. (US Patent Application Publication 2013/0095544) provides a general teaching that algae growth faster when exposed to intermittent light as opposed to continuous light. 
Whiteside (US Patent 4,439,315) is directed to an algal pond comprising a portion open to sunlight and a portion blocked by an opaque cover.
Oswald (US Patent 4,005,546) is directed to an algal cultivation system comprising a first pond open to light and a second dark pond shielded from light.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799